Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/27/20 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Berdych (US 8,328,056 B2) in view of Chen et al. (US D611,543 S).
Regarding claim 1, Berdych discloses a device (10) for carrying sets of documents of various sizes in such a manner to permit convenient access to the topmost documents and rapid, coordinated distribution of the desired documents, the device adapted to be supported between a carrier's forearm and his body, the device comprising: a) a document support tray (20) for accepting and retaining documents, wherein the document support tray has first and second ends, first and second edges, and a top and a bottom surface, wherein a longitudinal axis extends between the first end and the second end; and b) a forearm supporter (50) attached to the tray, wherein the forearm supporter is adapted to only partially engage the forearm of the carrier, and wherein the forearm supporter is positioned adjacent to the bottom surface of the tray.
Berdych fails to disclose at least one tine extending along the bottom of the document support tray in a direction from the first end toward the second end of the document support tray, wherein the tine extends beyond and is unsupported beyond the second end of the document support tray to define a cantilevered portion. Chen shows that it was already known in the art for a document carrying device to include a tine extending along a bottom thereof in a direction from the first end toward the second end of the carrying device, wherein the tine extends beyond and is unsupported beyond the second end of the carrying device to define a cantilevered portion. A person of ordinary skill in the art at the time Applicant’s invention was filed would have understood through their own available knowledge and reasoning that the tine shown by Chen allows a user to hang the document carrying device and would have found it obvious to have included such a tine on the Berdych document carrying device for the same reason.
Regarding claim 2, Berdych as modified above includes the device according to claim 1, wherein the forearm supporter and the at least one tine are secured to the bottom of the document support tray, as taught by each of Berdych and Chen.
Regarding claim 10, Berdych as modified above includes the device according to claim 1, wherein the at least one tine is generally flat, as taught by Chen.
Regarding claim 11, Berdych as modified above includes the device according to claim 1, wherein the second end of the at least one tine is tapered, as taught by Chen (see Figure 4).
Regarding claim 12, Berdych as modified above includes the device according to claim 1, but fails to include wherein the at least one tine is made of a resilient material. Being a design patent, Chen is silent as to the material of the tine. Official Notice is taken to the fact that it is old and well known in the art for such hanger tabs to be made from plastic in order to provide a relatively cheap and durable hanger tab. As such, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made the tine of the modified Berdych device out of plastic, the motivation being to provide a relatively cheap and durable piece.
Regarding claim 13, Berdych as modified above includes the device according to claim 1, wherein one end of the at least one tine is wider than the other end, as taught by Chen (see Figures).  
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
8.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1, 2, and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 8,328,056 in view of Chen et al. (US D611,543 S). The patented claims include the presently claimed structure except for the tine as claimed.
Regarding claim 1, Chen shows that it was already known in the art for a document carrying device to include a tine extending along a bottom thereof in a direction from the first end toward the second end of the carrying device, wherein the tine extends beyond and is unsupported beyond the second end of the carrying device to define a cantilevered portion. A person of ordinary skill in the art at the time Applicant’s invention was filed would have understood through their own available knowledge and reasoning that the tine shown by Chen allows a user to hang the document carrying device and would have found it obvious to have included such a tine on the Berdych document carrying device for the same reason.
Regarding claim 2, the patented claims as modified above include the device according to claim 1, wherein the forearm supporter and the at least one tine are secured to the bottom of the document support tray, as taught by each of the patented claims and Chen.
Regarding claim 10, the patented claims as modified above include the device according to claim 1, wherein the at least one tine is generally flat, as taught by Chen.
Regarding claim 11, the patented claims as modified above include the device according to claim 1, wherein the second end of the at least one tine is tapered, as taught by Chen (see Figure 4).
Regarding claim 12, the patented claims as modified above include the device according to claim 1, but fails to include wherein the at least one tine is made of a resilient material. Being a design patent, Chen is silent as to the material of the tine. Official Notice is taken to the fact that it is old and well known in the art for such hanger tabs to be made from plastic in order to provide a relatively cheap and durable hanger tab. As such, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made the tine of the modified patented claims device out of plastic, the motivation being to provide a relatively cheap and durable piece.
Regarding claim 13, the patented claims as modified above include the device according to claim 1, wherein one end of the at least one tine is wider than the other end, as taught by Chen (see Figures).
Allowable Subject Matter
10.	Claim 15 is allowed.
11.	Claims 3-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        1/30/21